

	

		III

		109th CONGRESS

		1st Session

		S. RES. 232

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Kennedy (for

			 himself, Mr. Reid,

			 Mr. Leahy, Mr.

			 Feingold, Mr. Durbin,

			 Mr. Kohl, Mr.

			 Jeffords, Mr. Lautenberg,

			 Mr. Biden, Mr.

			 Levin, Ms. Mikulski,

			 Ms. Landrieu, Mr. Obama, Mr.

			 Schumer, Mr. Kerry, and

			 Mr. Specter) submitted the following

			 resolution; which was referred to the Committee on the Judiciary

		

		RESOLUTION

		Celebrating the 40th anniversary of the

		  enactment of the Voting Rights Act of 1965 and reaffirming the commitment of

		  the Senate to ensuring the continued effectiveness of the Act in protecting the

		  voting rights of all citizens of the United States.

	

	

		Whereas

			 brave people in the United States, known and unknown, of different races,

			 ethnicities, and religions, risked their lives to stand for political equality

			 and against racial discrimination in a quest culminating in the passage of the

			 Voting Rights Act of 1965;

		Whereas

			 numerous individuals paid the ultimate price in pursuit of political equality,

			 while demanding that the United States enforce the guarantees enshrined in the

			 14th and 15th amendments to the Constitution;

		Whereas, on March 7, 1965, a day that would

			 come to be known as Bloody Sunday, the historic struggle for

			 equal voting rights led nonviolent civil rights marchers to gather on the

			 Edmund Pettus Bridge in Selma, Alabama where the bravery of such individuals

			 was tested by a brutal response from State and local authorities, which in turn

			 sent a clarion call to the people of the United States that the fulfillment of

			 democratic ideals could no longer be denied;

		Whereas

			 8 days after Bloody Sunday, President Lyndon B. Johnson called for a

			 comprehensive and effective voting rights bill as a necessary response by

			 Congress and the President to the interference and violence, in violation of

			 the 14th and 15th amendments to the Constitution, encountered by

			 African-American citizens when attempting to protect and exercise the right to

			 vote;

		Whereas

			 a bipartisan Congress approved the Voting Rights Act of 1965 and, on August 6,

			 1965, President Lyndon B. Johnson signed this landmark legislation into

			 law;

		Whereas

			 the Voting Rights Act of 1965 stands as a tribute to the heroism of countless

			 individuals and enactment of the Act was one of the most important civil rights

			 victories in the history of the United States, enabling political empowerment

			 and voter enfranchisement for all citizens of the United States;

		Whereas

			 the Voting Rights Act of 1965 effectuates the permanent guarantee of the 15th

			 amendment that the right of citizens of the United States to vote shall

			 not be denied or abridged by the United States or by any State on account of

			 race, color, or previous condition of servitude;

		Whereas

			 the Voting Rights Act of 1965 was amended in 1975 to facilitate equal political

			 opportunity for language-minority citizens and was amended in 1982 to protect

			 the rights of voters with disabilities;

		Whereas

			 the Voting Rights Act of 1965 has helped advance the true spirit of democracy

			 in the United States by encouraging political participation by all citizens and

			 ensuring for voters the ability to elect representatives in Federal, State, and

			 local governments;

		Whereas

			 the Voting Rights Act of 1965 has increased voter registration among racial,

			 ethnic, and language minorities, as well as enhanced the ability of citizens in

			 those minority groups to participate in the political process and to elect

			 minority representatives to public office, resulting in 81 African-American,

			 Latino, Asian, and Native American Members of Congress and thousands of

			 minority State and local officials across the United States;

		Whereas

			 despite the noteworthy progress from 40 years of enforcement of the Voting

			 Rights Act of 1965, voter inequities, disparities, and obstacles still remain

			 for far too many minority voters and serve to demonstrate the ongoing

			 importance of the Voting Rights Act of 1965;

		Whereas

			 the Voting Rights Act of 1965 provides extensive voter protections, such as

			 equipping voters with the means to challenge election laws that result in a

			 denial or abridgement of voting rights on account of race, color, or language

			 minority status (in section 2 of such Act), eliminating literacy tests

			 nationwide (in section 201 of such Act), requiring Federal approval before

			 jurisdictions with a history of practices that restrict minority voting rights

			 may implement changes in voting practices and procedures (in section 5 of such

			 Act), providing the Department of Justice with the authority to appoint Federal

			 election monitors and observers to ensure that elections are conducted free

			 from discrimination and intimidation (in sections 6 through 9 of such Act), and

			 mandating language assistance and translated voting materials in jurisdictions

			 with substantial concentrations of language minorities (in section 203 of such

			 Act);

		Whereas

			 several of these provisions of the Voting Rights Act of 1965 will expire in

			 August 2007 unless Congress acts to preserve and reauthorize them;

		Whereas

			 it is vital to democracy in the United States, and to the efforts of the United

			 States to promote democracy abroad, that the provisions of the Voting Rights

			 Act of 1965 are fully effective to prevent discrimination and dilution of the

			 equal rights of minority voters;

		Whereas, in 2005, the year marking the 40th

			 anniversary of the Voting Rights Act of 1965, people in the United States must

			 applaud the substantial progress that has been made in protecting the right to

			 vote, but also continue efforts to ensure fairness and equal access to the

			 political process in order to protect the rights of every citizen of the United

			 States; and

		Whereas

			 the Voting Rights Act of 1965 has been widely hailed as the single most

			 important civil rights law passed in the history of the United States: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)observes and celebrates the 40th

			 anniversary of the enactment of the Voting Rights Act of 1965;

			(2)reaffirms its commitment to advancing the

			 legacy of the Voting Rights Act of 1965 to ensure the continued effectiveness

			 of the Act in protecting the voting rights of all citizens of the United

			 States; and

			(3)encourages the people of the United States

			 to celebrate the 40th anniversary of the Voting Rights Act of 1965.

			

